Exhibit 10.5(a)

FIDELITY BANKSHARES, INC.

CHANGE IN CONTROL AGREEMENT

FOR

CHRISTOPHER H. COOK

This CHANGE IN CONTROL AGREEMENT (“Agreement”) is made effective as of
December 20, 2005 by and between Fidelity Bankshares, Inc., a Delaware
corporation (the “Company”) with its principal office at 205 Datura Street, West
Palm Beach, Florida 33401, and Christopher H. Cook (the “Executive”).

WHEREAS, the Company and the Executive had previously entered into a Change in
Control Agreement, effective as of January 1, 2004; and

WHEREAS, the Executive has been elected to, and has agreed to serve in the
position of Executive Vice President and Corporate Counsel for the Fidelity
Federal Bank and Trust (the “Bank”), the wholly-owned subsidiary of the Company,
a position of substantial responsibility; and

WHEREAS, the Company recognizes the substantial contribution the Executive has
made to the Bank and the Company and wishes to protect his position therewith
for the period provided in this Agreement; and

WHEREAS, the Executive is deemed a “Specified Employee” for purposes of new
Section 409A of the Internal Revenue Code (“Code”) and the payments under this
Agreement are deemed to be “deferred compensation,” such that the Agreement is
required to be modified to conform to the requirements of Code Section 409A.

NOW, THEREFORE, in consideration of the contribution of the Executive, and upon
the other terms and conditions hereinafter provided, the parties hereto agree as
follows:

1. TERM OF AGREEMENT

The term of this Agreement shall be deemed to have commenced as of the date
first above written and shall continue for a period of thirty-six (36) full
calendar months thereafter. Commencing on the first anniversary date of this
Agreement (“Anniversary Date”) and continuing at each Anniversary Date
thereafter, the Board of Directors of the Company (the “Board”) may extend the
Agreement for an additional year. The Board will conduct a performance
evaluation of the Executive for purposes of determining whether to extend the
Agreement, and the results thereof shall be included in the minutes of the
Board’s meeting.

2. PAYMENTS TO EXECUTIVE UPON CHANGE IN CONTROL

(a) Upon the occurrence of a Change in Control of the Bank or the Company (as
herein defined) the provisions of Section 3 shall apply.



--------------------------------------------------------------------------------

(b) A “Change in Control” of the Bank or the Company shall mean (i) a change in
ownership of the Bank or the Company under paragraph (a) below, or (ii) a change
in effective control of the Bank or the Company under paragraph (b) below, or
(iii) a change in the ownership of a substantial portion of the assets of the
Bank or the Company under paragraph (c) below:

 

  (a) Change in the ownership of the Bank or the Company. A change in the
ownership of the Bank or the Company shall occur on the date that any one
person, or more than one person acting as a group (as defined in Proposed
Treasury Regulation Section 1.409A-3(g)(5)(v)(B)), acquires ownership of stock
of the corporation that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of such corporation.

 

  (b) Change in the effective control of the Bank or the Company. A change in
the effective control of the Bank or the Company shall occur on the date that
either (i) any one person, or more than one person acting as a group (as defined
in Proposed Treasury Regulation Section 1.409A-3(g)(5)(v)(B)), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the corporation
possessing 35 percent or more of the total voting power of the stock of such
corporation; or (ii) a majority of members of the corporation’s Board of
Directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the corporation’s
Board of Directors prior to the date of the appointment or election, provided
that this sub-section (ii) is inapplicable where a majority shareholder of the
Bank or the Company is another corporation.

 

  (c) Change in the ownership of a substantial portion of the Bank or the
Company’s assets. A change in the ownership of a substantial portion of the Bank
or the Company’s assets shall occur on the date that any one person, or more
than one person acting as a group (as defined in Proposed Treasury Regulation
Section 1.409A-3(g)(5)(v)(B)), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of (i) all of the
assets of the Bank or the Company, or (ii) the value of the assets being
disposed of, either of which is determined without regard to any liabilities
associated with such assets.

 

  (d) For all purposes hereunder, the definition of Change in Control shall be
construed to be consistent with the requirements of Proposed Treasury Regulation
Section 1.409A-3(g), except to the extent that such proposed regulations are
superseded by subsequent guidance.



--------------------------------------------------------------------------------

(c) The Executive shall not have the right to receive benefits pursuant to
Section 3 hereof in the event of Termination for Cause prior to the Change in
Control. The term “Termination for Cause” shall mean termination because of the
Executive’s intentional failure to perform stated duties, personal dishonesty,
incompetence, willful misconduct, any breach of fiduciary duty involving
personal profit, willful violation of any law, rule, regulation (other than
traffic violations or similar offenses) or final cease and desist order, or any
material breach of any material provision of this Agreement. In determining
incompetence, the acts or omissions shall be measured against standards
generally prevailing in the savings institution industry. For purposes of this
paragraph, no act or failure to act on the part of the Executive shall be
considered “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive’s action or omission
was in the best interest of the Company. Notwithstanding the foregoing, the
Executive shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to him a copy of a resolution duly adopted by
the affirmative vote of not less than three-fourths of the members of the Board
at a meeting of the Board called and held for that purpose (after reasonable
notice to the Executive and an opportunity for him, together with counsel, to be
heard before the Board), finding that in the good faith opinion of the Board,
the Executive was guilty of conduct justifying Termination for Cause and
specifying the particulars thereof in detail. The Executive shall not have the
right to receive compensation or other benefits for any period after Termination
for Cause. Any stock options granted to Executive under any stock option plan of
the Company or any subsidiary or affiliate thereof, shall become null and void
effective upon Executive’s Termination for Cause and shall not be exercisable by
Executive at any time subsequent to such Termination for Cause.

3. CHANGE IN CONTROL BENEFITS

Upon the occurrence of a Change in Control, the Company shall be obligated to
pay the Executive, or in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, the following:

(a) a payment equal to three times the sum of (i) the highest rate of base
salary, and (ii) highest rate of bonus awarded to the Executive during the prior
three years by the Bank and/or the Company, subject to applicable withholding
taxes. The payments shall be made in a lump sum on the effective date of the
Change in Control. Such payments shall not be reduced in the event Executive
obtains other employment following the Change in Control;

(b) for so long as Executive is employed by the Bank and/or Company, and
continuing for a period of thirty-six (36) months following termination of
employment, continued life insurance coverage for Executive and health care
coverage (including dental) for Executive and Executive’s dependents at the
Company’s own expense (at the end of which, Executive shall be entitled to elect
the maximum continued health care coverage available in accordance with the
COBRA provisions of Section 4980B of the Code) and such coverage shall be
substantially identical to the coverage maintained by the Bank or the Company
for the Executive prior to the Change in Control;



--------------------------------------------------------------------------------

(c) any outstanding unvested stock options or shares of restricted stock of the
Company that have been awarded to Executive shall become fully vested as of the
Change in Control;

(d) at the time of or within sixty (60) days (or within such shorter period to
the extent that information can be reasonably obtained) following the Change in
Control, a lump sum payment in an amount equal to the present value of the
Bank’s contributions that would be made on Executive’s behalf under the Bank’s
401(k) Plan and employee stock ownership plan (and any other defined
contribution plan maintained by the Bank) if he continued working for the Bank
for a thirty-six (36) month period following the Change in Control, earning the
base salary that would be achieved during the remaining unexpired term of this
Agreement (assuming, if a Change in Control has occurred, that the annual base
salary increases at the rate of six percent (6%) per year on each Anniversary
Date over the remaining unexpired term of the Agreement) and making the maximum
amount of employee contributions permitted, if any, under such plan or plans,
where such present values are to be determined using a discount rate of six
percent (6%) per year;

(e) at the time of or within sixty (60) days (or within such shorter period to
the extent that information can reasonably be obtained) following the Change in
Control, a lump sum payment in an amount equal to the excess, if any, of (A) the
present value of the benefits to which he would be entitled under the Fidelity
Federal Savings Bank of Florida Supplemental Executive Retirement Plan (and any
other deferred compensation plan for management or highly compensated employees
that are maintained by the Bank) if he continued working for the Bank for the
thirty-six (36) month period following the Change in Control at the base salary
and bonus that would be achieved during the remaining unexpired term of this
Agreement (assuming, if a Change in Control has occurred, that annual base
salary and bonus each increase at the rate of six percent (6%) per year on each
Anniversary Date for the remaining unexpired term of the Agreement) over (B) the
present value of the benefits to which he is actually entitled under any such
plan, as of the date of the Change in Control, where the present values are to
be determined using a discount rate of six percent (6%) and the mortality tables
prescribed under Section 72 of the Code;

(f) Payments under Section 3(d) and Section 3(e) above shall be made
irrespective of whether termination of employment has occurred. Notwithstanding
anything herein to the contrary, if termination of employment occurs
simultaneously with the effective date of the Change in Control, and such
termination is deemed a “Separation from Service” within the meaning of Code
Section 409A, then the payments required under this Section 3 shall be delayed
until the first day of the seventh month following such Separation from Service,
but only if required by Code Section 409A.

4. ADDITIONAL PAYMENTS RELATED TO A CHANGE IN CONTROL

(a) In each calendar year that Executive is entitled to receive payments or
benefits under the provisions of this Agreement, a Change in Control Agreement
between Executive and the Bank dated December 20, 2005 (“Bank Change in Control
Agreement”) and/or a Company or Bank sponsored employee benefit plan, the
independent accountants of the Company shall



--------------------------------------------------------------------------------

determine if an excess parachute payment (as defined in Section 4999 of the
Code) exists. Such determination shall be made after taking any reductions
permitted pursuant to Section 280G of the Code and the regulations thereunder.
Any amount determined to be an excess parachute payment after taking into
account such reductions shall be hereafter referred to as the “Initial Excess
Parachute Payment.” As soon as practicable in connection with a Change in
Control, the Initial Excess Parachute Payment shall be determined. For purposes
of this determination, Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income tax (including, but not limited to,
the Alternative Minimum Tax under Code Sections 55-59, if applicable) and state
and local income tax, if applicable, at the highest marginal rate of taxation in
the state and locality of Executive’s residence on the date such payment is
payable, net of the maximum reduction in the federal income taxes which could be
obtained from any available deduction of such state and local taxes. Any
determination by the independent accountants shall be binding on the Company and
Executive. Within five (5) days after such determination, the Company shall pay
Executive, subject to applicable withholding requirements under applicable state
or federal law an amount equal to:

(i) twenty (20) percent of the Initial Excess Parachute Payment (or such other
amount equal to the tax imposed under Section 4999 of the Code), and

(ii) such additional amount (tax allowance) as may be necessary to compensate
Executive for the payment by Executive of state and federal income and excise
taxes on the payment provided under Clause (i) and on any payments under this
Clause (ii). In computing such tax allowance, the payment to be made under
Clause (i) shall be multiplied by the “gross up percentage” (“GUP”). The GUP
shall be determined as follows:

 

GUP =    

    Tax Rate

         1-Tax Rate   

The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal and state income and employment-related tax rate, including any
applicable excise tax rate, applicable to Executive in the year in which the
payment under Clause (i) is made.

(c) Notwithstanding the foregoing, if it shall subsequently be determined in a
final judicial determination or a final administrative settlement to which
Executive is a party that the excess parachute payment as defined in
Section 4999 of the Code, reduced as described above, is different from the
Initial Excess Parachute Payment (such different amount being hereafter referred
to as the “Determinative Excess Parachute Payment”) then the Company’s
independent accountants shall determine the amount (the “Adjustment Amount”)
Executive must pay to the Company or the Company must pay to Executive in order
to put Executive (or the Company, as the case may be) in the same position as
Executive (or the Company, as the case may be) would have been if the Initial
Excess Parachute Payment had been equal to the Determinative Excess Parachute
Payment. In determining the Adjustment Amount, the independent accountants shall
take into account any and all taxes (including any penalties and interest) paid
by or for Executive or refunded to Executive or for Executive’s benefit. As soon
as practicable after the Adjustment Amount has been so determined, the Company
shall pay the Adjustment Amount to Executive or



--------------------------------------------------------------------------------

Executive shall repay the Adjustment Amount to the Company, as the case may be.
The purpose of this paragraph is to assure that (i) Executive is not reimbursed
more for the golden parachute excise tax than is necessary to make him whole,
and (ii) if it is subsequently determined that additional golden parachute
excise tax is owed by him, additional reimbursement payments will be made to him
to make him whole for the additional excise tax.

(d) In each calendar year that Executive receives payments or benefits under the
Bank Change in Control Agreement and/or this Agreement and/or a Company or Bank
sponsored employee benefit plan, Executive shall report on his state and federal
income tax returns such information as is consistent with the determination made
by the independent accountants of the Company as described above. The Company
shall indemnify and hold Executive harmless from any and all losses, costs and
expenses (including without limitation, reasonable attorney’s fees, interest,
fines and penalties) that Executive incurs as a result of so reporting such
information. Executive shall promptly notify the Company in writing whenever
Executive receives notice of the institution of a judicial or administrative
proceeding, formal or informal, in which the federal tax treatment under
Section 4999 of the Code of any amount paid or payable under this Section is
being reviewed or is in dispute. The Company shall assume control at its expense
over all legal and accounting matters pertaining to such federal tax treatment
(except to the extent necessary or appropriate for Executive to resolve any such
proceeding with respect to any matter unrelated to amounts paid or payable
pursuant to this contract). Executive shall cooperate fully with the Company in
any such proceeding. Executive shall not enter into any compromise or settlement
or otherwise prejudice any rights the Company may have in connection therewith
without prior consent of the Company.

5. SOURCE OF PAYMENTS

(a) All payments provided in this Agreement shall be timely paid in cash or
check from the general funds of the Company. Notwithstanding any provision
herein to the contrary, to the extent that payments and benefits, as provided in
this Agreement, are paid to or received by Executive under the Bank Change in
Control Agreement, such compensation payments and benefits will be subtracted
from any amounts due simultaneously to Executive under similar provisions of
this Agreement.

(b) For financial statement purposes, Change in Control payments made pursuant
to the provisions of Section 3 of each of the Agreements shall be charged and
paid in accordance with the terms of Section 3(g) of the Bank Change in Control
Agreement and Section 4 of this Agreement.

6. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Company and the Executive, except
that this Agreement shall not affect or operate to reduce any benefit or
compensation inuring to the Executive of a kind elsewhere provided. No provision
of this Agreement shall be interpreted to mean that the Executive is subject to
receiving fewer benefits than those available to him without reference to this
Agreement.



--------------------------------------------------------------------------------

7. NO ATTACHMENT

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of, the
Executive, the Company and their respective successors and assigns.

8. MODIFICATION AND WAIVER

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

9. REGULATORY PROVISIONS

Notwithstanding anything herein contained to the contrary, any payments to the
Executive by the Company are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1828(k), and the regulations promulgated thereunder in 12 C.F.R. Part
359.

10. SEVERABILITY

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

11. HEADINGS FOR REFERENCE ONLY

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.



--------------------------------------------------------------------------------

12. GOVERNING LAW

The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by the laws of the State of Florida, unless preempted by
Federal law as now or hereafter in effect.

Except as otherwise expressly provided elsewhere in this Agreement, in the event
that any dispute should arise between the parties as to the meaning, effect,
performance, enforcement, or other issue in connection with this Agreement,
which dispute cannot be resolved by the parties, the dispute shall be decided by
final and binding arbitration of a panel of three arbitrators. Proceedings in
arbitration and its conduct shall be governed by the rules of the American
Arbitration Association (“AAA”) applicable to commercial arbitrations (the
“Rules”) except as modified by this Section. The Executive shall appoint one
arbitrator, the Company shall appoint one arbitrator, and the third shall be
appointed by the two arbitrators appointed by the parties. The third arbitrator
shall be impartial and shall serve as chairman of the panel. The parties shall
appoint their arbitrators within thirty (30) days after the demand for
arbitration is served, failing which the AAA promptly shall appoint a defaulting
party’s arbitrator, and the two arbitrators shall select the third arbitrator
within fifteen (15) days after their appointment, or if they cannot agree or
fail to so appoint, then the AAA promptly shall appoint the third arbitrator.
The arbitrators shall render their decision in writing within thirty (30) days
after the close of evidence or other termination of the proceedings by the
panel, and the decision of a majority of the arbitrators shall be final and
binding upon the parties, nonappealable, except in accordance with the Rules and
enforceable in accordance with the Florida Arbitration Code or any applicable
successor legislation. Any hearings in the arbitration shall be held in Palm
Beach County, Florida unless the parties shall agree upon a different venue, and
shall be private and not open to the public. Each party shall bear the fees and
expenses of its arbitrator, counsel, and witnesses, and the fees and expenses of
the third arbitrator shall be shared equally by the parties. The costs of the
arbitration, including the fees of AAA, shall be borne as directed in the
decision of the panel.

13. PAYMENT OF LEGAL FEES

All reasonable legal fees paid or incurred by the Executive pursuant to any
dispute or question of interpretation relating to this Agreement shall be paid
or reimbursed by the Company if the Executive is successful on the merits
pursuant to a legal judgment, arbitration or settlement.

14. INDEMNIFICATION

The Company shall provide the Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, or in lieu thereof, shall indemnify
the Executive (and his heirs, executors and administrators) to the fullest
extent permitted under federal law and as provided in the Company’s Charter and
Bylaws against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of his having been a director or officer of the Company
(whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements.



--------------------------------------------------------------------------------

15. SUCCESSOR TO THE COMPANY

The Company shall require any successor or assignee, whether direct or indirect,
by purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Company, expressly and unconditionally to assume and
agree to perform the Company’s obligations under this Agreement, in the same
manner and to the same extent that the Company would be required to perform if
no such succession or assignment had taken place.

16. SIGNATURES

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has signed this Agreement, on the day
and date first above written.

 

ATTEST:   FIDELITY BANKSHARES, INC.

/s/ Elizabeth Cook

  By:  

/s/ Vince A. Elhilow

    President WITNESS:   EXECUTIVE

/s/ Elizabeth Cook

  By:  

/s/ Christopher H. Cook

    Christopher H. Cook